DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 24, 2020, claims 1-20 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on May 03, 2021 and May 24, 2022 have been considered by the Examiner and made of record in the application file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, the limitations directed to additional elements include: a memory and processing.
In exemplary claim  1, limitations reciting the abstract idea are as follows:

1. A computer-implemented method for generating a latent semantic index comprising: 
calculating, by a distributed computing device, word counts for each of a set of documents, wherein the word counts for each of the set of documents are represented as a plurality of values, each value representing a number of times a corresponding word appears in one of the set of documents (Insignificant extra-solution activity/calculating data); 
calculating, by the distributed computing device, sampled word counts by randomly sampling the word counts (Insignificant extra-solution activity/calculating data); 
iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled word counts, the consensus result based on the sampled word counts calculated by the distributed computing device and additional sampled word counts calculated by the plurality of additional distributed computing devices, the additional sampled user word counts based on additional sets of documents (Insignificant extra-solution activity/analyzing data); 
determining, by the distributed computing device, a latent semantic index (LSI) subspace based on the consensus result for the sampled word counts, the LSI subspace reflecting contents of the set of documents and the additional sets of documents (Insignificant extra-solution activity/analyzing data); and 
projecting, by the distributed computing device, a document into the LSI subspace to determine the latent semantic content of the document (Insignificant extra-solution activity/analyzing data).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Mental Process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a data store and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (Paragraph(s) 33-34 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a storage device and a processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, Paragraph(s) 33-34 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10909150.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of Patent No. 10909150 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘948 application and 150 patent is that claim 1 of ‘150 patent includes a validation program.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., additional sampled user word counts. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10783123 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.

17133948
10909150
1. A computer-implemented method for generating a latent semantic index comprising: 
calculating, by a distributed computing device, word counts for each of a set of documents, wherein the word counts for each of the set of documents are represented as a plurality of values, each value representing a number of times a corresponding word appears in one of the set of documents; 
calculating, by the distributed computing device, sampled word counts by randomly sampling the word counts; 
iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled word counts, the consensus result based on the sampled word counts calculated by the distributed computing device and additional sampled word counts calculated by the plurality of additional distributed computing devices, the additional sampled user word counts based on additional sets of documents; 
determining, by the distributed computing device, a latent semantic index (LSI) subspace based on the consensus result for the sampled word counts, the LSI subspace reflecting contents of the set of documents and the additional sets of documents; and 
projecting, by the distributed computing device, a document into the LSI subspace to determine the latent semantic content of the document.

1. A computer-implemented method for generating a latent semantic index comprising: 
calculating, by a distributed computing device, word counts for each of a set of documents, wherein the word counts for each of the set of documents are represented as a plurality of values, each value representing a number of times a corresponding word appears in one of the set of documents, wherein the plurality of values representing the word counts for each document in the set of documents are arranged as a word count vector, wherein the word counts for the set of documents are arranged as a word count matrix; 

calculating, by the distributed computing device, sampled word counts by randomly sampling the word counts, wherein calculating the sampled word counts by randomly sampling the word counts comprises calculating a sampled word count matrix by multiplying a random matrix and the word count matrix; 

iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled word counts, the consensus result based on the sampled word counts calculated by the distributed computing device and additional sampled word counts calculated by the plurality of additional distributed computing devices, the additional sampled user word counts based on additional sets of documents; 

determining, by the distributed computing device, a latent semantic index (LSI) subspace based on the consensus result for the sampled word counts, the LSI subspace reflecting contents of the set of documents and the additional sets of documents, wherein the consensus result is a global consensus matrix of a same dimensionality as the sampled word count matrix, and wherein determining the LSI subspace based on the consensus result for the sampled word counts comprises extracting an LSI subspace matrix from the global consensus matrix using orthogonal decomposition; and projecting, by the distributed computing device, a document into the LSI subspace to determine the latent semantic content of the document.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubnov et al. (US Pub. No. 20160155067) in view of Dereszynskai et al. (US Pub. No. 20150254328).

With respect to claim 1, Dubnov et al. teaches a computer-implemented method for generating a latent semantic index comprising: 
calculating, by a distributed computing device (See Paragraph 24 “computer 101 and computer 112 can both be participating members of a distributed processing arrangement”), word counts for each of a set of documents, wherein the word counts for each of the set of documents are represented as a plurality of values, each value representing a number of times a corresponding word appears in one of the set of documents (See Paragraph 29 “create a matrix of word counts that appear in every element”); 
calculating, by the distributed computing device, sampled word counts by randomly sampling the word counts (See Paragraph 38 “sampling”);
determining, by the distributed computing device, a latent semantic index (LSI) subspace based on the consensus result for the sampled word counts, the LSI subspace reflecting contents of the set of documents and the additional sets of documents (See Paragraph 33 “Latent Semantic Indexing (LSI)”); and 
projecting, by the distributed computing device, a document into the LSI subspace to determine the latent semantic content of the document (See Paragraph 32 “The singular vectors can be considered as latent semantic vectors found in the document and each element becomes a point in the latent space spanned by these semantic vectors”).  Dubnov et al. does not disclose the consensus result.
	However, Dereszynski et al. teaches iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled word counts, the consensus result based on the sampled word counts calculated by the distributed computing device and additional sampled word counts calculated by the plurality of additional distributed computing devices, the additional sampled user word counts based on additional sets of documents (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dubnov et al. (Mapping Documents) and Dereszynski et al. (categorizing and summarizing events).  This would have facilitated document analysis.  See Dereszynski et al. Paragraph (s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: Latent Semantic Indexing.  The close relation between both of the references highly suggest an expectation of success.  

	The Dubnov et al. reference as modified by Dereszynski et al. teaches all the limitations of claim 1.  Regarding claim 2, Dubnov et al. teaches the method of claim 1, wherein the plurality of values representing the word counts for each document in the set of documents are arranged as a word count vector (See Paragraph 33 “latent vectors”);
the word counts for the set of documents are arranged as a word count matrix (See Paragraph 33 “a contingency matrix created from word counts for each element”); and 
wherein calculating the sampled word counts by randomly sampling the word counts comprises calculating a sampled word count matrix by multiplying a random matrix and the word count matrix (See Paragraph 29 “multiplying the matrix”).
	The Dubnov et al. reference as modified by Dereszynski et al. teaches all the limitations of claim 1.  Regarding claim 6, Dubnov et al. teaches the method of claim 1, wherein iteratively executing the process to determine the consensus result comprises, for a first iteration of the process: 
transmitting, over the network, the sampled word counts of the distributed computing device to a second distributed computing device of the plurality of additional distributed computing devices (See Paragraph 38 “sampling”); 
receiving, over the network, second sampled word counts generated by the second distributed computing device from the second distributed computing device (See Paragraph 38 “sampling”); and 
calculating consensus sampled word counts by computing an average of the sampled word counts and the second sampled word counts (See Paragraph 38 “sampling”). 

	The Dubnov et al. reference as modified by Dereszynski et al. teaches all the limitations of claim 6.  Regarding claim 7, Dereszynski et al. teaches the method of claim 6, wherein iteratively executing the process to determine the consensus result comprises, for a second iteration of the process: 
transmitting, over the network, the consensus sampled word counts of the distributed computing device to a third distributed computing device of the plurality of additional distributed computing devices (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”); 
receiving, over the network, additional consensus sampled word counts generated by the third distributed computing device from the third distributed computing device (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”); and 
updating the consensus sampled word counts by computing an average of the consensus sampled word counts and the additional consensus sampled word counts (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”). 

	The Dubnov et al. reference as modified by Dereszynski et al. teaches all the limitations of claim 7.  Regarding claim 8, Dereszynski et al. teaches the method of claim 7, wherein, after a plurality of iterations, the consensus sampled word counts calculated by the distributed computing device substantially converge with consensus sampled word counts calculated by each of remaining ones of the plurality of additional computing devices, and the consensus sampled word counts calculated by the distributed computing device are the consensus result (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”). 

	With respect to claim 9, Dubnov et al. teaches a non-transitory computer readable storage medium configured to store program code, the program code comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
calculate, by a distributed computing device (See Paragraph 24 “computer 101 and computer 112 can both be participating members of a distributed processing arrangement”), word counts for each of a set of documents, wherein the word counts for each of the set of documents are represented as a plurality of values, each value representing a number of times a corresponding word appears in one of the set of documents (See Paragraph 29 “create a matrix of word counts that appear in every element”); 
calculate, by the distributed computing device, sampled word counts by randomly sampling the word counts (See Paragraph 38 “sampling”);
determine, by the distributed computing device, a latent semantic index (LSI) subspace based on the consensus result for the sampled word counts, the LSI subspace reflecting contents of the set of documents and the additional sets of documents (See Paragraph 33 “Latent Semantic Indexing (LSI)”); and 
project, by the distributed computing device, a document into the LSI subspace to determine the latent semantic content of the document (See Paragraph 32 “The singular vectors can be considered as latent semantic vectors found in the document and each element becomes a point in the latent space spanned by these semantic vectors”).  Dubnov et al. does not disclose the consensus result.
	However, Dereszynski et al. teaches iteratively execute, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled word counts, the consensus result based on the sampled word counts calculated by the distributed computing device and additional sampled word counts calculated by the plurality of additional distributed computing devices, the additional sampled user word counts based on additional sets of documents (See Paragraph 124 “A sampling technique is used to iteratively generate topic selections for each word in the document, with all of the word counts immediately adjusted based on each topic assignment, based on expression 2802. This process continues until convergence”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dubnov et al. (Mapping Documents) and Dereszynski et al. (categorizing and summarizing events).  This would have facilitated document analysis.  See Dereszynski et al. Paragraph (s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: Latent Semantic Indexing.  The close relation between both of the references highly suggest an expectation of success.  
With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.
With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.
With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.
With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

Claim(s) 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubnov et al. (US Pub. No. 20160155067) and Dereszynski et al. (US Pub. No. 20150254328) in further view of Speer et al. (US Pub. No. 20140282244).
	The Dubnov et al. reference as modified by Dereszynski et al. teaches all the limitations of claim 2.  Regarding claim 3, Dubnov et al. reference as modified by Dereszynski et al. does not disclose extracting an LSI subspace matrix from the global consensus matrix using orthogonal decomposition.
	However, Speer et al. teaches the method of claim 2, wherein the consensus result is a global consensus matrix of a same dimensionality as the sampled word count matrix, and wherein determining the LSI subspace based on the consensus result for the sampled word counts comprises extracting an LSI subspace matrix from the global consensus matrix using orthogonal decomposition (See Paragraph 25 “a two dimensional subspace of a vector space may be defined by any two orthogonal vectors contained within the vector space”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dubnov et al. (Mapping Documents) and Dereszynski et al. (categorizing and summarizing events) with Speer et al. (multidimensional data sets).  This would have facilitated document analysis.  See Speer et al. Paragraph (s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: Latent Semantic Indexing.  The close relation between both of the references highly suggest an expectation of success.  

The Dubnov et al. reference as modified by Dereszynski et al. and Speer et al. teaches all the limitations of claim 3.  Regarding claim 4, Speer et al. teaches the method of claim 3, wherein projecting a document into the LSI subspace to determine the latent semantic content of the document comprises multiplying a search word count vector of the document by a transpose of the LSI subspace matrix to generate a subspace search vector characterizing the document in the LSI subspace, the method further comprising: 
transmitting the subspace search vector to a second distributed computing device as a search request (See Paragraph 13 “convert that query into a vector in the n-dimensional data space”); and 
receiving, from the second distributed computing device, data describing a target document that matches the search request, wherein the second distributed computing device determines the target document matches the search request by comparing the subspace search vector to a target vector characterizing the target document in the LSI subspace (See Paragraph 49 “match the query to the document representations”). 

	The Dubnov et al. reference as modified by Dereszynski et al. and Speer et al. teaches all the limitations of claim 3.  Regarding claim 5, Speer et al. teaches the method of claim 3, wherein projecting a document into the LSI subspace to determine the latent semantic content of the document comprises: 
multiplying a document word count vector of the document by a transpose of the LSI subspace matrix and the LSI subspace matrix to generate a resulting vector, each element in the resulting vector having a value corresponding to a different word (See Paragraph 58 “the word is assessed using cosine similarity to that word's vector, and the red, green, and blue values of the vector's RGB are each multiplied by a number proportional to that degree of similarity, and added to the red, green, and blue values of the word's RGB”); and 
extracting, as keywords to describe the document (See Paragraph 58 “the word is assessed using cosine similarity to that word's vector, and the red, green, and blue values of the vector's RGB are each multiplied by a number proportional to that degree of similarity, and added to the red, green, and blue values of the word's RGB”); 
a set of words corresponding to elements in the resulting vector having high values (See Paragraph 58 “the word is assessed using cosine similarity to that word's vector, and the red, green, and blue values of the vector's RGB are each multiplied by a number proportional to that degree of similarity, and added to the red, green, and blue values of the word's RGB”). 

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.
With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US Pub. No. 20140282244) and Dubnov et al. (US Pub. No. 20160155067).

With respect to claim 17, Speer et al. teaches a computer-implemented method for performing a search comprising: 
calculating, by a search device, a word count vector for one of a document or a set of keywords, wherein each element of the word count vector has a value representing instances of a different word in the document or the set of keywords (See Paragraph 47 “simple count of the number of appearances of a term in a document” & “store the values and generate the vector space”); 
projecting, by the search device, the word count vector into a latent semantic index (LSI) subspace to generate a subspace search vector characterizing the document in the LSI subspace, the LSI subspace generated cooperatively by a plurality of distributed computing devices connected by a network based on a corpus of documents, the LSI subspace reflecting contents of the corpus of documents (See Paragraph 54 “generate the initial xVector and yVector used by the prototype to define the initial subspace by iterating through all the dimensions”); 
transmitting, by the search device, the subspace search vector to target device as a search request (See Paragraph 60 “search queries from the user 119, and convert the queries into vectors in the n-dimensional data space 122”); and 
receiving, from the target device in response to the search request, data describing a target document that matches the search request, wherein the target device determines the target document matches the search request by comparing the subspace search vector to a target vector characterizing the target document in the LSI subspace (See Paragraph 60 “search documents used to create the textual data set, permitting the query to be compared simultaneously to the documents it matches, and to the words in the cloud”).  Speer et al.  does not disclose projecting, by the search device, the word count vector into a latent semantic index (LSI) subspace to generate a subspace search vector characterizing the document in the LSI subspace, the LSI subspace generated cooperatively by a plurality of distributed computing devices connected by a network based on a corpus of documents, the LSI subspace reflecting contents of the corpus of documents.
	However, Dubnov et al. teaches projecting, by the search device, the word count vector into a latent semantic index (LSI) subspace to generate a subspace search vector characterizing the document in the LSI subspace, the LSI subspace generated cooperatively by a plurality of distributed computing devices connected by a network based on a corpus of documents, the LSI subspace reflecting contents of the corpus of document (See Paragraph 24 “computer 101 and computer 112 can both be participating members of a distributed processing arrangement”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Speer et al. (multidimensional data sets) with Dubnov et al. (Mapping Documents).  This would have facilitated document analysis.  See Dubnov et al. Paragraph (s) 6-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: Latent Semantic Indexing.  The close relation between both of the references highly suggest an expectation of success.  

The Speer et al. reference as modified by Dubnov et al. teaches all the limitations of claim 17.  Regarding claim 18, Speer et al. teaches the method of claim 17, wherein projecting the word count vector into the LSI subspace comprises multiplying the word count vector by a transpose of an LSI subspace matrix describing the LSI subspace (See Paragraph 58 “the word is assessed using cosine similarity to that word's vector, and the red, green, and blue values of the vector's RGB are each multiplied by a number proportional to that degree of similarity, and added to the red, green, and blue values of the word's RGB”). 
The Speer et al. reference as modified by Dubnov et al. teaches all the limitations of claim 17.  Regarding claim 19, Speer et al. teaches the method of claim 17, wherein the data describing the target document that matches the search request comprises a match value indicates the measure of distance between the subspace search vector and the target vector, the match value calculated using one of a dot product of the subspace search vector and the target vector and a Euclidean distance between the subspace search vector and the target vector (See Speer et al. Paragraph 26 “dot product”). 

The Speer et al. reference as modified by Dubnov et al. teaches all the limitations of claim 17.  Regarding claim 20, Speer et al. teaches the method of claim 17, wherein the search device is one of the plurality of distributed computing devices, the search device comprising a portion of the corpus of documents, the method further comprising: 
iteratively executing, by the search device in conjunction with additional ones of the plurality of distributed computing devices, a process to determine a consensus result based on sampled word counts of the corpus of documents generated by the search device and the additional ones of the plurality of distributed computing devices (See Paragraph 54 “define the initial subspace by iterating through all the dimensions”); and 
determining the LSI subspace based on the consensus result for the sampled word counts (See Paragraph 54 “define the initial subspace by iterating through all the dimensions”). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180300315 is directed to method machine learning:   [0036] a lexico-statistic rules that analyses a set of documents and searches for lexical patterns that are statistically relevant in the text and which are not already in a current hierarchy of tags. A lexico-statistic approach may include various techniques such as is the statistically relevant, which can comprise a set of techniques, like co-occurrence or more complex ones, such as Latent Semantic Indexing (LSI). In some embodiments, a lexico-statistic approach might need to look beyond a list of provided documents, which means sampling the new tags against previously stored documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154